Citation Nr: 1231976	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  05-38 877A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for rheumatoid arthritis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel







INTRODUCTION

The Veteran served on active duty from August 1978 to July 1982, March 1983 to June 1992, and May 2001 to December 2001, with intervening periods of service with the National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Albuquerque, New Mexico, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to service connection for rheumatoid arthritis.  A timely appeal was noted from that decision. 

In October 2008, the Board remanded this issue to the RO (via the Appeals Management Center (AMC)) for further evidentiary development.  After completion of the requested development, the case was returned to the Board.  However, in February 2010 the Board determined that additional development was required, and once again remanded to the AMC.  The appeal was returned to the Board in December 2011, at which time the Board determined that the development previously sought had not been accomplished and remanded the appeal yet again.  It has now been returned for appellate review. 


FINDING OF FACT

Resolving all doubt in the Veteran's favor, he had a positive rheumatoid factor and assessments and diagnoses of rheumatoid arthritis that manifested to a compensable degree within one year of discharge from his final period of active service.  


CONCLUSION OF LAW

Rheumatoid arthritis is presumed to have been incurred due to active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2001); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

The Board finds that the duty to notify and duty to assist the Veteran has been met in this case.  Furthermore, given the favorable nature of this decision, any failures in the duty to notify or duty to assist are harmless error, as it has failed to result in any prejudice to the veteran. 

Service Connection

The Veteran contends that he developed rheumatoid arthritis as a result of active service.  He notes that this disability was first discovered shortly after discharge from his final period of active duty.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

If arthritis becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of arthritis during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

Initially, the Board notes that the service treatment records for the Veteran's periods of service from August 1978 to July 1982 and from May 2001 to December 2001 are unavailable.  

A review of the evidence shows that the Veteran contends he experienced joint pain as early as 1981.  However, there is no diagnosis of rheumatoid arthritis during this period, and the initial record of a diagnosis of rheumatoid arthritis is dated approximately 20 years later. 

Shortly after the Veteran's discharge from his final period of active service in December 2001, private testing conducted in February 2002 showed that the Veteran's rheumatoid factor was high.  Assessments of rheumatoid arthritis were made in February 2002 and May 2002, and there is a May 2003 diagnosis of rheumatoid arthritis.  

VA treatment records from 2004 to the present show that continues to be followed for rheumatoid arthritis.  

The Veteran was afforded a VA examination in August 2010.  The diagnosis was rheumatoid arthritis.  However, as noted by the Veteran's representative, the examiner's opinion is unclear. 

The August 2010 examiner opined that the Veteran's rheumatoid arthritis was due to or the result of active service.  However, the rationale for this opinion appears to indicate that rheumatoid arthritis was first confirmed in May 2003.  This was approximately one and a half years after the Veteran's final discharge from active service in December 2001.  There are other references to a positive rheumatoid arthritis test within 30 days of discharge, but the only tests cited in the examination report are dated March 2004 and March 2005, which are more than two years after discharge.  There is no reference to the 2002 records cited above.   More importantly, while the opinion seems to indicate that rheumatoid arthritis was not manifested until after discharge, the examiner did not state if it manifested to 10 percent within the presumptive period in the first year following discharge. 

An addendum to the August 2010 examination was obtained in January 2012.  The claims folder was reviewed by the examiner.  On this occasion, the examiner stated that it was less likely than not that the Veteran's rheumatoid arthritis was related to active service.  The rationale was that the Veteran's self-reported health assessment completed at the time of his separation in 2010 was negative for relevant complaints.  This examiner did not address the 2002 private medical records with the finding of a high rheumatoid factor and diagnoses of rheumatoid arthritis.  

After careful consideration of the Veteran's contentions and the medical evidence, the Board finds that entitlement to service connection for rheumatoid arthritis is warranted.  

Although there is no evidence of a confirmed diagnosis of rheumatoid arthritis during service, the post service evidence shows that the Veteran tested positive for a high rheumatoid factor in February 2002, which was only two months after discharge from his final period of service.  Assessments of rheumatoid arthritis were made in February 2002 and May 2002, which were within six months of discharge from service.  This means that the initial diagnoses were made well within the one year presumptive period.  

The evidence further shows that the Veteran underwent physical therapy for complaints associated with rheumatoid arthritis during the first year following his December 2001 discharge.  Resolving all doubt in the Veteran's favor, this represents evidence of a painful joint with limitation of function or one or two exacerbations a year in a well-established diagnosis of rheumatoid arthritis, which means that that it manifested to at least 10 percent within the first year following discharge.  See 38 C.F.R. § 4.71a, Code 5002 (2011).  

The Board recognizes that the January 2012 VA medical opinion states that the rheumatoid arthritis is not related to active service.  However, this opinion did not address the findings of rheumatoid arthritis in the 2002 private records and is therefore inadequate.  The Board finds that the 2002 records are of greater probative value than the negative opinions.  Therefore, the evidence both for and against entitlement to service connection for rheumatic arthritis is at the very least equal in value.  That being the case, the benefit of the doubt is resolved in favor of the Veteran, rheumatoid arthritis is presumed to have been incurred in service, and entitlement to service connection is established. 


ORDER

Entitlement to service connection for rheumatoid arthritis is granted, subject to the laws and regulations governing the award of monetary benefits.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


